Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2020 Page 1 of 20



  1   XAVIER BECERRA
      Attorney General of California
  2   TAMAR PACHTER
      Supervising Deputy Attorney General
  3   NOREEN P. SKELLY
      Deputy Attorney General
  4   NELSON R. RICHARDS
      Deputy Attorney General
  5   State Bar No. 246996
       1300 I Street, Suite 125
  6    P.O. Box 944255
       Sacramento, CA 94244-2550
  7    Telephone: (916) 210-7867
       Fax: (916) 324-8835
  8    E-mail: Nelson.Richards@doj.ca.gov
      Attorneys for Defendant Attorney General
  9   Xavier Becerra
 10                    IN THE UNITED STATES DISTRICT COURT
 11                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
 14
      Kim Rhode et al.,                          3:18-cv-00802-BEN-JLB
 15
                                   Plaintiffs,
 16
                  v.                           SECOND SUPPLEMENTAL
 17                                            DECLARATION OF MAYRA G.
                                               MORALES IN SUPPORT OF
 18   Xavier Becerra, in his official capacity DEFENDANT XAVIER
      as Attorney General of the State of      BECERRA’S OPPOSITION TO
 19   California, et al.,                      PLAINTIFFS’ MOTION FOR
                                               PRELIMINARY INJUNCTION
 20                               Defendants.
                                               Dept:       5A
 21                                            Judge:      Hon. Roger T. Benitez
                                               Action Filed:    4/27/2018
 22
 23
 24
 25
 26
 27
 28
                                       Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                         Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2021 Page 2 of 20



  1    SECOND SUPPLEMENTAL DECLARATION OF MAYRA G. MORALES
  2        I, MAYRA G. MORALES, declare:
  3        1.    I am a Staff Services Manager III for the California Department of
  4   Justice, Bureau of Firearms (hereafter generally referred to together as the
  5   “Department”). I make this declaration of my own personal knowledge and
  6   experience and, if called as a witness, I could and would testify competently to the
  7   truth of the matters set forth herein.
  8        2.    I understand that at an October 1, 2019 status conference relating to
  9   Plaintiffs’ motion for preliminary injunction, the Court requested additional
 10   information from the Attorney General. I have reviewed pages 41 through 43 of the
 11   transcript of the status conference. Based on that review, I see that the Court
 12   requested the same information provided in my September 27 Supplemental
 13   Declaration (Supp. Decl.), ECF No. 42, updated through the end of October of
 14   2019.
 15        3.    As part of my job duties, I can request data from the Department’s
 16   Application Development Bureau regarding ammunition eligibility transactions. I
 17   have obtained the data that the Court requested.
 18        4.    This declaration updates the tables in my September 27 Supplemental
 19   Declaration for July and August and adds information for September and October.
 20   To aid in readability, the tables are presented following my signature.
 21        5.    Section I of this declaration provides a narrative summary of the
 22   information on Basic Ammunition Eligibility Check (which I will refer to as “Basic
 23   Checks”) from July 1, 2019, through October 31, 2019. The data underlying this
 24   summary appears in Tables 1.1 through 1.3.
 25        6.    Section II provides a narrative summary of information on AFS Checks
 26   for July 1, 2019, through October 31, 2019. The data underlying this summary
 27   appears in Tables 2.1 through 2.3.
 28
                                               1
                                      Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                        Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2022 Page 3 of 20



  1        7.   Section III of this declaration updates information about purchasers who
  2   had been denied as prohibited, but who, upon additional review, were determined to
  3   be not prohibited. The Department has now reviewed a majority of the 504
  4   transactions where a purchaser was denied as prohibited, and it has determined that
  5   13 of those purchasers were in fact eligible.
  6   I.   BASIC AMMUNITION ELIGIBILITY CHECK INFORMATION FOR JULY
           THROUGH OCTOBER 2019
  7
           8.   The Basic Check is described in California Code of Regulations, title 11,
  8
      section 4303. This check can be used irrespective of whether a purchaser or
  9
      transferee (I will generally refer to these together as “purchaser”) can take
 10
      advantage of one of the other eligibility checks.
 11
           9.   Under section 4303(b), a Basic Check costs $19 and entails submitting
 12
      identifying information, including the purchaser’s name, date of birth, current
 13
      address, and ID number, to the Department’s Dealer Record of Sale (DROS) Entry
 14
      System (DES). The process proceeds in two steps. First, the Department
 15
      automatically checks the person’s ID or driver license number (I will generally
 16
      refer to IDs and driver licenses as “IDs”), name, and date of birth, against DMV
 17
      records to confirm the information submitted matches a DMV record and that the
 18
      ID is valid. If the information matches, then the submitted information is
 19
      automatically run through four state databases: (1) Automated Criminal History
 20
      Record System (ACHS); (2) Mental Health Firearms Prohibition System (MHFPS);
 21
      (3) California Restraining and Protective Order System (CARPOS); and (4) Wanted
 22
      Persons System (WPS).
 23
           10. If a purchaser’s information results in no hits in the system, the Basic
 24
      Check is processed automatically, meaning that Department employees are not
 25
      directly involved in the process. If the purchaser’s information results in a hit in
 26
      one of the four systems, the eligibility check will require manual review by a
 27
      Department analyst. A manual review can take anywhere from a few minutes to
 28
                                              2
                                     Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                       Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2023 Page 4 of 20



  1   days or weeks depending on the nature of the hit in the database. For instance, if
  2   the ACHS shows the purchaser was charged with a felony, but does not have a
  3   disposition of that felony, the manual check would entail tracking down the
  4   disposition, which can take at least several business days.
  5        11. Table 1.1 lists the Basic Check approvals, rejections, and denials for July
  6   1, 2019, through October 31, 2019.
  7        12. From July 1, 2019, through October 31, 2019, the Department has
  8   processed 14,331 Basic Checks. Of those, 95% have been approved and about
  9   1.65% have been rejected because the purchaser’s information does not match
 10   Department of Motor Vehicle records or the records used to make a determination
 11   were incomplete, thereby preventing Department analysts from ascertaining
 12   whether the purchaser was prohibited.
 13        13. Almost 400 people, or 2.8% of the total processed, have been denied
 14   because the Department’s records show them to be prohibited persons.
 15        14. Table 1.2 sets forth the average processing times for Basic Checks that
 16   were submitted in July through October that had eligibility determinations made on
 17   or before October 31, 2019. The average processing times for July and August
 18   have increased since my September 27 Supplemental Declaration because a small
 19   number of transactions—6.9% of the total—were still pending on August 31, but
 20   had been resolved by October 31. These longer transaction times affected the
 21   averages for those months. A Basic Check can be delayed for many reasons, most
 22   often it is because a Department analyst must conduct additional research on an
 23   arrest cycle for a prohibiting event with missing disposition. The Department will
 24   do its due diligence to obtain the necessary information. However, if the
 25   Department is unable to obtain the information, it will ultimately reject the
 26   transaction because an eligibility determination could not be made.
 27        15. For the typical purchaser, the Basic Check processing time takes an
 28   average of one to two days. In July, it took 1 day and 17.5 hours for the typical
                                             3
                                    Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                      Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2024 Page 5 of 20



  1   purchaser (though, as discussed in the footnotes to Tables 1.2 and 1.3, the average
  2   time is higher). By October, the processing time had decreased to 1 day and 4
  3   hours.
  4         16. Table 1.3 lists the average processing times for Basic Checks that were
  5   manually and automatically approved for the months of July through October.
  6   These numbers are a subset of the Basic Checks that were submitted during those
  7   months and that had eligibility determinations made on or before October 31, 2019.
  8         17. Just under one-quarter of the approved Basic Checks were processed
  9   automatically. The average processing time across all four months was roughly 2
 10   hours.
 11         18. Just over three-quarters of the approved Basic Checks were processed
 12   manually. Subject to the observation above that some outliers affected the average,
 13   the typical approved Basic Check that is manually processed takes about two
 14   business days.
 15   II.   AFS CHECK (STANDARD AMMUNITION ELIGIBILITY CHECK)
            INFORMATION FOR JULY THROUGH OCTOBER 2019
 16
            19. This section of my declaration provides the information that the
 17
      Department has collected as of October 31, 2019, regarding AFS Check rejections.
 18
      The AFS Check is described in more detail in my September 27 Supplemental
 19
      Declaration. Suppl. Decl. ¶¶ 19-25, 28-31, ECF No. 42. The regulation outlining
 20
      the AFS Check is located in California Code of Regulations, title 11, section 4302.
 21
            20. Section II.A of this declaration provides the data on AFS Checks for July
 22
      1, 2019, through October 31, 2019. Section II.B sets forth the reasons for AFS
 23
      Check rejections in those months. Section II.C provides information on purchasers
 24
      who were rejected in an AFS Check, but who later purchased ammunition on or
 25
      before October 31, 2019.
 26
 27
 28
                                             4
                                    Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                      Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2025 Page 6 of 20



  1        A.   AFS Check Approvals, Denials, and Rejections for July
                Through October 2019
  2
           21. Table 2.1 sets forth the AFS Check approvals, denials, and rejections for
  3
      July 1, 2019 through October 31, 2019. As noted in September 27 Supplemental
  4
      Declaration, Suppl. Decl. ¶ 27, ECF No. 42, denials occur when official records
  5
      identify the purchaser as a prohibited person who cannot lawfully possess a firearm
  6
      or ammunition. Rejections occur when the purchaser’s information does not match
  7
      an AFS record.
  8
           22. Since July 1, 2019, the Department has processed 345,547 AFS Checks.
  9
      It has approved 283,411 (82%), rejected 62,035 (18%) because the information
 10
      submitted by the purchaser does not match an AFS entry, and denied 101 (0.03%)
 11
      because the Department’s information shows the purchaser to be on the Armed
 12
      Prohibited Persons System (APPS) list.
 13
           23. The monthly rate of AFS Check rejections was 18.8% in July, increased
 14
      to 20% in August, and has since decreased to 17% in September and 15.6% in
 15
      October. The Department expects this downward trend to continue as familiarity
 16
      with the system among ammunition vendors and consumers increases. The reasons
 17
      for the rejections in July through October 2019 are set forth in more detail in the
 18
      following section.
 19
 20        B.   Information on AFS Check Rejections for July Through
                October 2019
 21        24. To recap from my September 27 Supplemental Declaration, AFS Checks
 22   are a streamlined eligibility check that rely on the purchaser already having
 23   undergone a firearms background check and being subject to inclusion in APPS, in
 24   the event they later become prohibited. By definition, an AFS Check will work
 25   only for those who have an AFS record, and whose record is up to date. A
 26   purchaser without an AFS record, or with an AFS record that is not current, will not
 27
 28
                                              5
                                     Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                       Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2026 Page 7 of 20



  1   be able to obtain an eligibility determination; the system will reject that submission.
  2   Suppl. Decl. ¶¶ 28, ECF No. 42.
  3        25. At the outset, it bears noting that an AFS Check rejection, due to the
  4   purchaser’s information not matching a record in AFS, is not a determination that
  5   the purchaser is ineligible to purchase ammunition. It means that the purchaser
  6   cannot avail themselves of that streamlined eligibility check. They may still use a
  7   Basic Check, or, in certain situations, a Certificate of Eligibility Verification
  8   (California Code of Regulations, title 11, section 4305) or Firearms Eligibility
  9   Check (California Code of Regulations, title 11, section 4304). See also Suppl.
 10   Decl. ¶¶ 21-25, ECF No. 42.
 11        26. An AFS Check will be rejected if the purchaser’s name, address, date of
 12   birth, or ID number, or some combination of that information, does not match an
 13   AFS record. Suppl. Decl. ¶ 30, ECF No. 42.
 14        27. Table 2.2 summarizes the reasons for the AFS Check rejections for July
 15   1, 2019 through October 31, 2019.
 16        28. Across all four months, the most common reason AFS Checks were
 17   rejected was that the purchaser’s address did not match the address in an AFS
 18   record. These purchasers’ name, ID number, and date of birth matched an entry,
 19   but their address did not match an entry. This accounted for about 36% of the
 20   rejections over the four-month period.
 21        29. The next most common reason AFS Checks were rejected was that the
 22   purchaser could not be associated with an AFS entry at all. In most cases, this
 23   likely occurred because either the purchaser or the ammunition vendor mistakenly
 24   chose to run an AFS Check where the purchaser did not have an AFS record. This
 25   accounted for roughly one-third of all AFS Check rejections. For instance, in
 26   October, the Department rejected 4,288 AFS Checks, about 32% of all 13,498
 27   rejections, for this reason.
 28
                                              6
                                     Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                       Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2027 Page 8 of 20



  1          30. Name mismatches were another significant source of rejections. Across
  2   the four months, about 13% of AFS Checks were rejected for this reason.
  3          31. These three reasons for rejections—address mismatches, no apparent
  4   AFS entry, and name mismatches—accounted for about 80% of all rejections. The
  5   remaining 20% or so of rejections occurred for various other reasons listed in Table
  6   2.2.
  7          C.   Information on Purchasers Rejected in an AFS Check Who
                  Later Purchased Ammunition on or before October 31, 2019
  8
  9          32. At the Court’s request, my September 27 Supplemental Declaration
 10   included information on whether purchasers who were rejected in an AFS Check
 11   had subsequently purchased ammunition. Suppl. Decl. ¶¶ 36-39, ECF No. 42.
 12          33. Table 2.3 lists information on purchasers who were rejected who later
 13   purchased ammunition by month.
 14          34. As explained in my September 27 Supplemental Declaration, there is a
 15   difference between the total number of rejections each month and the unique
 16   individuals rejected. Suppl. Decl. ¶ 38, ECF No. 42. I understand that the primary
 17   difference between rejections and denials and unique ID numbers is largely because
 18   some individual purchasers attempted to use the AFS Check procedure more than
 19   once and were rejected or denied on more than one occasion.
 20          35. In my September 27 Supplemental Declaration, I reported that of the
 21   9,027 unique purchasers rejected in July, 3,468 (38.41%) had purchased
 22   ammunition as of August 31, 2019. Suppl. Decl. ¶ 39, Table 2.3, ECF No. 42. By
 23   October 31, 2019, 3,950 (43.75%) unique purchasers in July had purchased
 24   ammunition as of October 31, 2019. That means that 482 additional people who
 25   had an AFS Check rejected in July purchased ammunition between August 31,
 26   2019, and October 31, 2019.
 27          36. A similar trend occurred for the August numbers. In my September 27
 28   Supplemental Declaration, I reported that of the 16,037 unique purchasers rejected
                                              7
                                     Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                       Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2028 Page 9 of 20



  1   in August, 4,923 (30.69%) had purchased ammunition as of August 31, 2019.
  2   Suppl. Decl. ¶ 39, Table 2.3, ECF No. 42. By October 31, 2019, that number had
  3   increased to 6,563 (40.92%), meaning an additional 1,640 people who had an AFS
  4   Check rejected in August purchased ammunition between August 31, 2019, and
  5   October 31, 2019.
  6        37. Of the 14,008 individuals who had an AFS Check rejected in September,
  7   5,371 (38.34%) had purchased ammunition by October 31, 2019.
  8        38. And of the 10,896 individuals who had an AFS Check rejected in
  9   October, 3,580 (32.86%) had purchased ammunition by October 31, 2019.
 10   III. PERSONS PREVENTED FROM PURCHASING AMMUNITION AND
           SUBSEQUENTLY DEEMED ELIGIBLE.
 11
           39. In my September 27 Supplemental Declaration, I provided information in
 12
      response to the Court’s inquiry about purchasers who had been denied approval to
 13
      purchase ammunition because they were prohibited, but who were later determined
 14
      to not be prohibited. Suppl. Decl. ¶ 40, ECF No. 42.
 15
           40. I reported that four purchasers were denied on the grounds of a
 16
      prohibiting offense, mental health commitment, or restraining order, but were
 17
      subsequently determined to have been eligible to purchase ammunition at the time
 18
      of purchase, and that an additional five purchasers were ineligible to purchase
 19
      ammunition on the face of their official records, but were later determined to be
 20
      eligible after Department staff investigated the matter. Suppl. Decl. ¶ 45, ECF
 21
      No. 42.
 22
           41. The Department has now reviewed over 400 of the transactions where the
 23
      purchaser was denied as prohibited. Based on that review, one additional
 24
      purchaser, for a total of five purchasers, was denied on the grounds of a prohibiting
 25
      offense, mental health commitment, or restraining order, but was, based on the face
 26
      of the official records, subsequently determined to have been eligible to purchase
 27
      ammunition at the time of purchase. Three new transactions were uncovered where
 28
                                             8
                                    Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                      Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2029 Page 10 of 20



   1   the purchaser was ineligible to purchase ammunition on the face of their official
   2   records, but were later determined to be eligible after Department staff investigated
   3   the matter. The number of those transactions stands at eight.
   4        42.   To summarize, with over three-quarters of the denials from July 1, 2019,
   5   through October 31, 2019, reviewed, 13 purchasers who were denied as prohibited
   6   persons have since been determined to be eligible.
   7
   8
   9   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
  10   is true and correct.
  11
  12     Executed on: November 18, 2019
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              9
                                     Second Supp. Morales Deel. in Supp. of Def. 's Opp' n to
                                       Pis.' Mot. for Prelim. Inj. (3: 18-cv-00802-BEN-JLB)
                                                                                  TABLE 1 – Basic Ammunition Eligibility Checks
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2030 Page 11 of 20




                                                                                                        TABLE 1 – BASIC AMMUNITION ELIGIBILITY CHECKS
                                                                                                                                  8
                                                                                                                                         Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                           Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                     TABLE 1 – Basic Ammunition Eligibility Checks
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2031 Page 12 of 20




                                                                                                                 Table 1.1: Basic Checks — Approvals, Denials, & Rejections
                                                                                                                 July 2019           August 2019        September 2019         October 2019                Total
                                                                                  Basic Checks Received                   3,798                 5,066                3,213                 2,4001                14,477
                                                                                  Basic Checks Processed                  3,798                 5,066                3,201                 2,266                 14,331
                                                                                     Approved2                  3,607 (94.97%)       4,852 (95.78%)        3050 (95.28%)        2,189 (96.60%)        13,698 (95.58%)
                                                                                     Denied (Prohibited            119 (3.13%)           130 (2.57%)           87 (2.72%)            60 (2.65%)           396 (2.76%)
                                                                                     Persons)
                                                                                     Rejected (no match              22 (0.58%)           17 (0.34%)           24 (0.75%)            10 (0.44%)             73 (0.51%)
                                                                                     with DMV records)
                                                                                     Rejected (incomplete            50 (1.32%)           67 (1.32%)           40 (1.25%)              7 (0.31%)          164 (1.14%)
                                                                                     history)
                                                                                           1
                                                                                             As of November 1, 2019, 12 (0.37%) Basic Checks received in September and 65 (2.71%) Basic Checks
                                                                                     received in October, had been delayed. In addition, 69 (2.88%) Basic Checks received in October had not yet been
                                                                                     processed as of November 1, 2019. For example, requests received on October 31, 2019, likely would not have been
                                                                                     processed by the time I collected data for this declaration.
                                                                                           2
                                                                                             Transactions that were initially denied, but later approved, are treated as approved for purposes of this table.
                                                                                                                                                   9
                                                                                                                                                                  Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                                    Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 1 – Basic Ammunition Eligibility Checks
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2032 Page 13 of 20




                                                                                                                        Table 1.2: Basic Checks — Processing Times
                                                                                                               July 2019                  August 2019             September 2019              October 2019
                                                                                   Average Time3            3 days, 1 hr., 30 mins. 2 days, 7 hrs., 59 mins.   1 day, 10 hrs., 2 mins. 1 day, 4 hrs., 45 mins.
                                                                                                                  Table 1.3: Approved Basic Checks — Processing Times
                                                                                                               July 2019                  August 2019            September 2019              October 2019
                                                                                     Automatically                   811 (22.48%)           1,092 (22.51%)              713 (23.38%)               558 (25.49%)
                                                                                     Processed
                                                                                     Average                        2 hrs., 5 mins.          1 hr., 40 mins.          2 hrs., 36 mins             1 hr., 59 mins.
                                                                                     Time
                                                                                     Manually                      2,796 (77.52%)           3,760 (77.49%)           2,337 (76.62%)             1,631 (74.51%)
                                                                                     Processed
                                                                                     Average               2 days, 12 hrs. 29 mins. 2 days, 4 hrs., 3 mins. 1 day, 4 hrs., 25 mins. 1 day, 12 hrs., 2 mins.
                                                                                     Time4
                                                                                         3
                                                                                           My September 27 Supplemental Declaration used August 31, 2019, as a cut-off for calculating transaction
                                                                                  times. See Suppl. Decl. ¶ 16, ECF No. 42. Not all July and August 2019 Basic Checks had determinations made by
                                                                                  that date. When I had the calculation re-run as of October 31, 2019, all July and August Basic Checks were
                                                                                  considered, as they all had determinations made. The longer total processing times for July and August reported in
                                                                                  this declaration are a result of a relatively small number of transactions significantly increasing the average. Based on
                                                                                  the times reported in my September 27 Supplemental Declaration, the typical Basic Check that required manual
                                                                                  processing took 1 day, 17 hours, and 31 minutes, in August, and 1 day, 4 hours, and 50 minutes, in July. See Suppl.
                                                                                  Decl. at p. 4, Table 1.2, ECF No. 42.
                                                                                         4
                                                                                           For the reasons discussed in footnote 3, the average times for July and August have increased compared with
                                                                                  the numbers reported in my September 27 Supplemental Declaration. See Suppl. Decl. at p. 4, Table 1.3, ECF
                                                                                  No. 42.
                                                                                                                                               10
                                                                                                                                                               Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                                 Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2033 Page 14 of 20




                                                                                             TABLE 2 – AFS CHECKS (STANDARD AMMUNITION ELIGIBILITY CHECKS)
                                                                                                                                    14
                                                                                                                                                  Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                    Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2034 Page 15 of 20




                                                                                                           Table 2.1: AFS Checks — Approvals, Denials, & Rejections
                                                                                                             July 2019        August 2019    September 2019      October 2019            Total
                                                                                   AFS Checks Processed            57,553          101,058          100,560               86,376          345,547
                                                                                      Approved                     46,702           80,811            83,051              72,847          283,411
                                                                                      Denied (Prohibited                 14             28                 28                  31                101
                                                                                      Persons)
                                                                                      Rejected (no match           10,837           20,247            17,481              13,498            62,063
                                                                                      with AFS records)
                                                                                                                                        15
                                                                                                                                                     Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                       Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2035 Page 16 of 20




                                                                                                               Table 2.2: AFS Checks — Reasons for Rejections
                                                                                                                  July 2019          August 2019         September 2019            October 2019
                                                                                   Total Rejected                     10,837              20,219                17,481                   13,498
                                                                                      Address Mismatch         4,077      37.62%    7,160     35.41%     6,420      36.73%        4,925      36.49%
                                                                                      (name, date of birth,
                                                                                      and ID number match)
                                                                                      No Identifiable AFS      3,303      30.48%    6,563     32.46%     5,609      32.09%        4,288      31.77%
                                                                                      Entry (purchaser not
                                                                                      eligible for AFS
                                                                                      Check)
                                                                                      Name Mismatch (date      1,452      13.40%    2,563     12.68%     2,197      12.57%        1,744      12.92%
                                                                                      of birth, address, and
                                                                                      ID number match)
                                                                                      Name and ID Number        423       3.90%     774       3.83%       689        3.94%         510       3.78%
                                                                                      Mismatch (date of
                                                                                      birth and address
                                                                                      match)
                                                                                      AFS Entry No Longer       322            3%   576       2.85%       443        2.53%         361       2.67%
                                                                                      Valid (Name, Date of
                                                                                      Birth, ID Number, and
                                                                                      Address Match)
                                                                                      Name and Address          301       2.78%     671       3.32%       666        3.81%         524       3.88%
                                                                                      Mismatch (date of
                                                                                                                                       16
                                                                                                                                                       Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                         Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
                                                                                                              Table 2.2: AFS Checks — Reasons for Rejections
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2036 Page 17 of 20




                                                                                                                 July 2019         August 2019       September 2019            October 2019
                                                                                      birth and ID number
                                                                                      match)
                                                                                      AFS Entry No Longer      258      2.38%     522      2.58%      425        2.43%         333       2.47%
                                                                                      Valid (Partially
                                                                                      Matched on a
                                                                                      combination of Name,
                                                                                      Date of Birth, ID,
                                                                                      Address)
                                                                                      ID Number and            248      2.29%     497      2.46%      392        2.24%         298       2.21%
                                                                                      Address Mismatch
                                                                                      (name and date of
                                                                                      birth match)
                                                                                      ID Number Mismatch       209      1.93%     383      1.89%      290        1.66%         226       1.67%
                                                                                      (name, date of birth,
                                                                                      and address match)
                                                                                      Date of Birth            148      1.37%     259      1.28%      188        1.08%         154       1.14%
                                                                                      Mismatch (name,
                                                                                      address, and ID
                                                                                      number match)
                                                                                      Date of Birth and ID      41      0.38%     124      0.61%       66        0.38%         65        0.48%
                                                                                      Number Mismatch
                                                                                                                                     17
                                                                                                                                                   Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                     Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
                                                                                                             Table 2.2: AFS Checks — Reasons for Rejections
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2037 Page 18 of 20




                                                                                                                 July 2019        August 2019         September 2019            October 2019
                                                                                      (name and address
                                                                                      match)
                                                                                      Date of Birth and         34     0.31%      72        0.36%       49        0.28%         45        0.33%
                                                                                      Address Mismatch
                                                                                      (name and ID number
                                                                                      match)
                                                                                      Name and Date of          16     0.15%      28        0.14%       19        0.11%         18        0.13%
                                                                                      Birth Mismatch
                                                                                      (address and ID
                                                                                      number match)
                                                                                      Name, Date of Birth,      5      0.05%      27        0.13%       28        0.16%          7        0.05%
                                                                                      and Address Mismatch
                                                                                      (ID number match)
                                                                                                                                       18
                                                                                                                                                    Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                      Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
                                                                                  TABLE 2 – AFS Checks (Standard Ammunition Eligibility Checks)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2038 Page 19 of 20




                                                                                   Table 2.3: Purchasers Who were Rejected on an AFS Check and Subsequently Purchased Ammunition on or
                                                                                                                           before August 31, 2019
                                                                                                                  July 2019            August 2019         September 2019             October 2019
                                                                                   Individuals Rejected in                  9,027                16,037                 14,008                    10,896
                                                                                   AFS Checks
                                                                                   Number Who Purchased                    3,9505                6,5636                   5,371                    3,580
                                                                                   Ammunition on or
                                                                                   before October 31,
                                                                                   2019, after an AFS
                                                                                   Check Rejection
                                                                                         5
                                                                                           As of August 31, 2019, this number was 3,468. See Supp. Decl. at p. 11, Table 2.3, ECF No. 42. The
                                                                                  difference between that number and the number in this table means that 482 additional people who received an AFS
                                                                                  Check rejection in the month of July were able to purchase ammunition using some form of eligibility check between
                                                                                  August 31 and October 31, 2019.
                                                                                         6
                                                                                           As of August 31, 2019, this number was 4,923. See Supp. Decl. at p. 11, Table 2.3, ECF No. 42. The
                                                                                  difference between that number and the number in this table means that 1,640 additional people who received an AFS
                                                                                  Check rejection in the month of August were able to purchase ammunition using some form of eligibility check
                                                                                  between August 31 and October 31, 2019.
                                                                                                                                            19
                                                                                                                                                          Second Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                                                                                                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 48 Filed 11/18/19 PageID.2039 Page 20 of 20




                                    CERTIFICATE OF SERVICE
  Case Name:        Rhode v. Becerra                        No.    3:18-cv-00802-BEN-JLB

  I hereby certify that on November 18, 2019, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
  SECOND SUPPLEMENTAL DECLARATION OF MAYRA G. MORALES IN SUPPORT
  OF DEFENDANT XAVIER BECERRA’S OPPOSITION TO PLAINTIFFS’ MOTION
  FOR PRELIMINARY INJUNCTION
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on November 18, 2019, at Sacramento,
  California.


                  Nelson Richards                                 /s/ Nelson Richards
                     Declarant                                         Signature

  SA2018101286
  14143316.docx
